       Case 2:19-cv-11592-GGG-DMD Document 1 Filed 07/09/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

RODERICK HOLLIES                                                      CIVIL ACTION

VERSUS                                                                NO.

TRANSOCEAN OFFSHORE USA, INC.,                                        SECTION:
TRANSOCEAN OFFSHORE DEEPWATER
DRILLING, INC., SPENCER OGDEN, INC.
and 6CATS INTERNATIONAL

                                          COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes plaintiff RODERICK

HOLLIES, a person of full age of majority and a resident of the Parish of Jefferson, State of

Louisiana, and for his Complaint, he respectfully avers as follows:

                                                 1.

       This Honorable Court has jurisdiction over this matter pursuant to the Merchant Marine

Act, modified and commonly known as the Jones Act, 46 U.S.C. Appx. § 688 (now 46 U.S.C. §

30104), and pursuant to the General Maritime Law of the United States of America, and he

brings this suit pursuant to the “savings to suitors” clause of the United States Constitution.

                                                 2.

       Made defendants herein are:

   1. TRANSOCEAN OFFSHORE USA, INC., on information and belief, a foreign

       corporation authorized to do and doing business within the State of Louisiana and

       jurisdiction of this Honorable Court, who at all times herein was the owner, owner pro

       hac vice, and/or operator of the D/S DISCOVERER INDIA.

   2. TRANSOCEAN OFFSHORE DEEPWATER DRILLING USA, INC., on information

       and belief, a foreign corporation authorized to do and doing business within the State of

       Louisiana and jurisdiction of this Honorable Court, who at all times herein was the

       owner, owner pro hac vice, and/or operator of the D/S DISCOVERER INDIA.

   3. SPENCER OGDEN, INC., on information and belief, a foreign corporation authorized to

       do and doing business within the State of Louisiana and jurisdiction of this Honorable

       Court, and at all times herein, the employer and/or co-employer of plaintiff Roderick

       Hollies.




                                                  1
          Case 2:19-cv-11592-GGG-DMD Document 1 Filed 07/09/19 Page 2 of 5



    4. 6CATS INTERNATIONAL, on information and belief, a foreign corporation authorized

          to do and doing business within the State of Louisiana and jurisdiction of this Honorable

          Court, and at all times herein, the employer and/or co-employer of plaintiff Roderick

          Hollies.

                                                  3.

          Plaintiff, RODERICK HOLLIES, was at all pertinent times an employee of defendants,

SPENCER OGDEN, INC. and/or 6CATS INTERNATIONAL and a member of the crew of the

D/S DISCOVERER INDIA, a vessel owned and operated by the defendants, TRANSOCEAN

OFFSHORE USA, INC. and/or TRANSOCEAN OFFSHORE DEEPWATER DRILLING USA,

INC., performing his duties as a seaman aboard said vessel, working in the interest of said

defendants, which defendants are liable unto him under the admiralty law known as the

Merchant Marine Act, modified and commonly known as the Jones Act, 46 U.S.C. Appx. § 688

(now 46 U.S.C. § 30104), and pursuant to the General Maritime Law of the United States of

America, and he brings this suit pursuant to the “savings to suitors” clause of the United States

Constitution.

                                                  4.

          On or about April 23, 2018, or a date more certain to the defendants, plaintiff was

employed as a seaman aboard the D/S DISCOVERER INDIA, which vessel was in navigable

waters of the Atlantic Ocean en route from Brazil to the Ivory Coast. On that date, plaintiff was

performing his assigned duties aboard the vessel. In the course of performing those duties,

suddenly and without warning and due to the negligence of the defendants and/or the

unseaworthiness of vessel owned and/or operated by the defendants, plaintiff was caused to

sustain severe and disabling injuries as described herein when he fell while descending a flight of

stairs.

                                                  5.

          Plaintiff was in no manner negligent. On information and belief, plaintiff alleges that the

sole and proximate cause of his injuries, as described herein, was the unseaworthiness of the

vessel owned and/or operated by the defendants and/or negligence and/or failure of the

defendants, and their servants and/or agents, in carrying out their obligations and duties,

individually and concurrently, in the following respects:

          1.     Failure to provide plaintiff with a safe place in which to work;


                                                   2
       Case 2:19-cv-11592-GGG-DMD Document 1 Filed 07/09/19 Page 3 of 5



       2.      Failure to provide plaintiff with the proper equipment and/or personnel to
               accomplish his job in a reasonably safe manner;

       3.      Failure to warn the plaintiff;

       4.      Failure to exercise reasonable care in discovering and correcting any and all
               unsafe conditions existing on vessels owned and/or operated by the defendants;

       5.      Failure to warn plaintiff of the dangerous and unsafe conditions of the vessel;

       6.      Failure to properly man the vessel;

       7.      Creation and maintenance of unseaworthy vessel, and failure to properly maintain
               and repair the vessel;

       8.      Hiring untrained and unskilled co-employees;

       9.      Retaining employees found to be careless and/or unskilled;

       10.     Failure to provide competent and adequate supervisory authority;

       11.     Breach of legally imposed duties of reasonable care owed by the defendant(s) to
               the plaintiff;

       12.     Other acts of negligence and conditions of unseaworthiness to be proven at the
               trial of this case.

                                                 6.

       Solely by reason of the negligence of the defendants and unseaworthiness of the vessel,

and other acts and inactions described herein, plaintiff sustained serious injuries including but

not limited to injury to his left shoulder, lumbar spine and other body parts. As a result, plaintiff

has in the past and will in the future require medicines, medical care and treatment, have to

expend funds and incur monetary obligations for treatment and care, suffer agonizing aches,

pains, and mental anguish, and be disabled from performing his usual duties, occupations and

avocations. He has also in the past and will in the future, lose wages and/or have a diminution of

earning capacity and endure pain and suffering as well as loss of enjoyment of life as a result of

his accident and injuries.

                                                 7.

       As a direct and proximate result of the aforesaid negligence, breach of duties, and

unseaworthiness on the part of the defendants herein, plaintiff has suffered injuries and damages

for which defendants are liable unto him, plus legal interest from the date of occurrence,

attorney’s fees, and all costs of these proceedings.

                                                 8.

       Plaintiff repeats and re-alleges all of the foregoing paragraphs with the same force and

effect as if herein set forth in full, and in addition thereto alleges that as a result of the

                                                  3
       Case 2:19-cv-11592-GGG-DMD Document 1 Filed 07/09/19 Page 4 of 5



aforementioned injuries which plaintiff received aboard the vessel, he was injured in the course

and scope of his employment as a cook onboard the D/S DISCOVERER INDIA and thereby

rendered unfit for duty as a seaman from the date of the accident, on or about April 23, 2018.

                                                  9.

       Pursuant to the General Maritime Laws of the United States of America, the employer

defendants owed the absolute and non-delegable duty to provide plaintiff with maintenance and

cure benefits from the date of his injury until full recovery.

                                                 10.

       Thus, the defendants are indebted unto the plaintiff for maintenance and cure benefits in

the amount of FIFTY ($50.00) DOLLARS per day from April 23, 2018 until he has fully

recovered from his injuries, or such amount as he is legally entitled to, together with interest

from the date of occurrence, a reasonable attorney’s fee and all costs of these proceedings.

                                                 11.

       In addition, the employer defendants have refused and/or failed to timely pay plaintiff’s

maintenance and cure benefits. The refusal/failure to do so on a timely basis was willful,

wanton, arbitrary, capricious and/or otherwise without cause. As a result, the plaintiff has had to

endure additional and unnecessary pain, suffering and financial stress and possible worsening of

his physical condition. As a result thereof, the defendants are liable unto the plaintiff for

additional compensatory damages in a full and true amount to be determined at the trial of this

matter, together with interest from the date of occurrence, a reasonable attorney’s fee and all

costs of these proceedings and punitive damages pursuant to the Supreme Court of the United

States ruling in Atlantic Sounding Co., Inc. v. Townsend, 129 S.Ct. 2561 (2009).

       WHEREFORE, plaintiff prays that defendants be served with a copy of this Complaint,

and after due proceedings had and the expiration of all legal delays herein:

       a)       There be a judgment rendered in favor of the plaintiff, RODERICK HOLLIES,

and   against   defendants,    TRANSOCEAN          OFFSHORE        USA,   INC.,    TRANSOCEAN

OFFSHORE DEEPWATER DRILLING, INC., SPENCER OGDEN, INC. and 6CATS

INTERNATIONAL, for damages in an amount to be determined at trial, together with interest

from the date of occurrence until paid, attorney’s fees, and all costs;

       b)       There be a judgment rendered herein in favor of plaintiff and against the employer

defendants for maintenance and cure benefits, past, present, and future at a daily rate of FIFTY


                                                  4
       Case 2:19-cv-11592-GGG-DMD Document 1 Filed 07/09/19 Page 5 of 5



($50.00) DOLLARS, plus interest from the date of occurrence, costs and attorney’s fees

therefore, all in a true sum to be determined at the trial of this case;

        c)      There be judgment herein in favor of the plaintiff and against the employer

defendants for additional compensatory damages and punitive damages for the defendants’

willful, wanton, arbitrary, capricious, and/or otherwise without cause failure and/or refusal to pay

plaintiff’s maintenance and cure benefits, in an amount to be determined at trial, together with

interest from the date of occurrence, a reasonable attorney’s fee, and all costs of these

proceedings;

        d)      For any and all other relief which the law and justice provide.

                                        Respectfully Submitted,


                                        /s/ Kristi A. Post
                                        Lawrence Blake Jones (7495)
                                        Kristi A. Post (17752) – T.A.
                                        BLAKE JONES LAW FIRM, LLC
                                        701 Poydras Street, Suite 4100
                                        New Orleans, Louisiana 70139
                                        Telephone: (504) 525-4361
                                        Facsimile: (504) 525-4380
                                        E-mail: kpost@nola-law.com

PLEASE SERVE:

TRANSOCEAN OFFSHORE USA, INC.
Through their registered agent for service of process:
Capitol Corporate Services, Inc.
8550 United Plaza Blvd. II, Ste. 305
Baton Rouge, LA 70809

TRANSOCEAN OFFSHORE DEEPWATER DRILLING USA, INC.
Through their registered agent for service of process:
Capitol Corporate Services, Inc.
8550 United Plaza Blvd. II, Ste. 305
Baton Rouge, LA 70809

SPENCER OGDEN, INC.
Via the Louisiana Longarm Statute:
811 Main Street, Suite 2150
Houston, Texas 77002

6CATS INTERNATIONAL
Via International Hague Convention:
Floor 1
1 Sun Street
London, ECZA, 2EP




                                                   5
